iRead Software                         Manual                                                                                                                              Iead
                       Show What You Know

                       In   Show What You Know
                       students             hear      sight       word           and

                       select     it   from an         onscreen              list      by

                       clicking        it




                       Click      Mr Seemore                to    hear the

                       instructions           read aloud              Click          the


                       speaker          button       to    hear the word

                       read again             Click       the    Pause

                       button      to       pause     the    activity             the

                       button      toggles           between          pause

                       and     play         Click    the    Play        button           to

                       resume          the    activity



                       Students             see     their   progress              in   the     Star      Bar    in   the   upper          right       corner of the screen

                       When       students complete                        all    the       levels       in   the   activity         they move              on    to    the     next       activity


                       in   the   Topic



                       Show What You Know                                            Fast


                                                                                                                                In   Show What You Know                                Fast

                                                                                                                                students             hear         sight word               and

                                                                                                                                select         it   from the onscreen
                                                                 laugh
                                                                                                                                choices              Student response                      time    is


                                                                 bluff                                                          calculated                and    customized                for



                                                                 last                                                           each        student             based      on    the

                                                                                                                                students              media        response             rate
                                   14                            latch
                       ___
                                                                                                                                Correct             choices        lead        students to

                                                          ____________                                                          the    next         set    of    words Students

                       ________________________________________                                                                 who choose                  an    incorrect           word       see

                                                                                                                                the    correct            choice highlighted

                       then move             on     to the       next      set      of   words Students who                          do     not      respond           within        the


                       response             time move            on   to    the        next       set    of   words


                       Click      Mr Seemore                to    hear the instructions                         read aloud             Click         the    speaker             button      to

                       hear the word                read again              Click           the    Pause        button     to    pause              the    activity       the        button


                       toggles         between            pause       and         play        Click      the    Play     button        to      resume            the    activity

                       Students             may view         their      remaining                 time using         the   timer          in    the       upper        right    corner        of

                       the   screen


                       As students develop                       greater            recall        with    certain      sight     words more words                              are    added        to

                       the   activity




iRead Software   Manual                                                                  Updated 01.01.16                                                                  The Sight Words              Strand   45
  Houghton   Mifflin    Harcourt            Publishing       Company                          PDF0867         PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 1 of 21 PageID #: 6233
                                                                                                                                                                       SCHOLASTIC-00001 395
                        ar                Janu                                                                                                                                 Read

                       Spelling                  Center

                       After their              work     in   the       Word      Center            Level          Grade              students        move         on    to    the


                       Spelling           Center Levels                         and          students        kindergarteners                 and     first    graders           do    not

                       work       in    the      Spelling          Center             Spelling        Center       activities         use   assessment                  spelling

                       tutorials               and    repeated           practice        to    move        students       to spelling          mastery



                       Spelling                  Warm-Up

                       In   Spelling             Warm-Up                students

                       spell            list    of   words         they    hear

                       read aloud


                       After hearing                  the    word

                       pronounced                     used        in     context


                       sentence                 and     read            second

                       time type                the    word        then     press

                       Enter


                       After      all    the         words        are   typed         the


                       activity         displays            correctly       spelled

                       words        and         the    correct          spelling        of    misspelled words which                        become           the   students            list



                       of   study words


                       Click      the          speaker        button       to    hear the word              repeated            and    used    in         context        sentence

                       second            time Click               Mr Seemore                 for    help   with    the   activity



                       When         all        words        are    spelled the               blue    arrow    is   activated           Click    it   to   move      to        the    next


                       activity




iRead Software   Manual                                                                  Updated 01 .01.16                                                          The Sight Words           Strand   46
  Houghton   Mifflin    Harcourt               Publishing         Company                     PDF0867       PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 2 of 21 PageID #: 6234
                                                                                                                                                               SCHOLASTIC-00001 396
iRead Software                      Manual                                                                                                                                 head
                       Spelling              Work-Out

                                                                                                                             In    Spelling            Work-Out                  students

                                                                                                                             hear their study words                                  words

                                                                                                                             spelled           incorrectly                in   the         Spelling

                                                                                                                             Warm-Up                   and     receive                      Spelling

                                                          bat                                                                Tip        for    each      word             Students                who

                                                                                                                             spelled           all     the   words             in     the


                                                                                                                             Spelling           Warm-Up                   correctly            do     not

                                                                                                                             see         the    Spelling           Work-Out


                                                                                                                             After        seeing the               list    of        study words

                                                                                                                             each         word         appears             onscreen                 one

                                                                                                                             at          time        After hearing                    the     word

                       read aloud and               in      context          sentence Mr Seemore                                  prompts students to type the

                       word       and     press Enter Correct                      entries        receive          positive             feedback             and     move              students

                       to the      next      study word            Incorrect          entries          prompt corrective                       feedback            that         shows

                       students the correct                 way         to spell the            word        Type        in   the        word      again        after the               corrective

                       feedback         and     press Enter Click                     the       speaker           button          to    hear the word                 and            its    context

                       sentence         again        Click       the    sentence               button       to    hear the word                   in     context               sentence

                       Click      Mr Seemore               for   help


                       When        students successfully                      spell      all    the    words        on the             list    they move             to        the         next


                       activity




                       Spelling              Bee

                       In   the    Spelling      Bee        students

                       spell      study words            among          other

                       words       in   multiple         practice        rounds

                       Students           who    spelled          all   the

                       words       in   the    Spelling          Warm-Up
                       correctly        do    not    see the          Spelling

                       Work-Out           or Spelling            Bee

                       After hearing           the    word

                       pronounced             and    used        in


                       context      sentence              type the word

                       and     press Enter Misspelled words                                    prompt immediate                         corrective           feedback                 and

                       second       opportunity            to spell the            word


                       Click      Mr Seemore               for   help        Click       the     speaker          button           to    hear the word                    and         its    context

                       sentence              second        time         Click      the    Pause         button          to   pause            the      activity           the        button


                       toggles      between           pause         and       play       Click        the   Play     button             to    resume          the     activity

                       Students         see     their     progress            in   the    Star        Bar    in   the    upper            right      corner of the screen

                       Click      the   blue    arrow to move                 to the           next    level      When            students             complete                all    the     levels

                       in   the   activity      they move               on    to   the     next       activity      in   the       Topic



iRead Software   Manual                                                             Updated 01 .01.16                                                                          The Sight Words              Strand   47
  Houghton   Mifflin    Harcourt        Publishing         Company                       PDF0867        PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 3 of 21 PageID #: 6235
                                                                                                                                                                     SCHOLASTIC-00001 397
             iftwar                tn                                                                                                                     Read

                       Reading         Center


                       Reading      Center      activities     come      at    the     end     of the     Topic      Activities       in   the     Reading

                       Center reinforce          students      ability    to    decode         sight      words



                       Super Sentence                   Skills


                                                                                                             In   Super       Sentence           Skills

                                                                                                             students         read decodable

                                                                                                             sentences          and       select       sight       word

                                                                                                             to   complete          the    sentence


                                                                                                             Students         see          sentence       with

                                                                                                             word       missing       along with

                                                                                                             corresponding                image     and    choice

                                                                                                             words       Click        choice word             to


                                                                                                             complete         the    sentence          then        click


                                                                                                             the    checkmark             button      Click    Mr
                                                                                                             Seemore          for    help


                       Correct      responses         prompt      new sentence                 to    appear        Incorrect        responses         prompt

                       corrective     feedback         and   another      opportunity               to   complete       the   sentence             After three

                       incorrect     responses          Mr Seemore             fills   in    the    missing word          and       prompts students to

                       review the sentence


                       When    students         have    successfully           used     all   sight      words     to   complete          the    sentences

                       they move      on   to   the    Word    Play Strand




iRead Software   Manual                                                  Updated 01 .01.16                                                         The Sight Words         Strand   48
  Houghton   Mifflin    Harcourt     Publishing        Company                PDF0867         PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 4 of 21 PageID #: 6236
                                                                                                                                             SCHOLASTIC-00001 398
iRead Software                     Manual                                                                                             head
                       The Word Play Strand

                       The Word          Play Strand builds

                       morphological             awareness              through

                       word    analysis Mrs                 Wordy       leads

                       students through               activities        that

                       show     how      to   unlock multisyllabic

                       words     and     words        with     affixes




                       Word           Center

                       Word     Center        activities       in   the    Word        Play Strand promote    students        ability     to   decode

                       new    words       with       agility




                             Message             From Mrs Wordy

                       When      students enter               the   Word

                       Center      in   the   Word          Play    Strand

                       Mrs     Wordy presents                 direct

                       instruction       that    focuses           on   the


                       meaning          and    purpose         of

                       inflectional       endings            prefixes

                       and    suffixes        The videos            also

                       model     strategies           for   decoding

                       multisyllabic          words


                       Mrs     Wordys          messages             play

                                               for
                       uninterrupted                  approximately

                       one    to three        minutes


                       When      the     direct      instruction         video    is   finished   students   move   on   to   their     first activity   in


                       the   Word       Center




iRead Software   Manual                                                         Updated 01 .01.16                                          The Word      Play Strand   49
  Houghton   Mifflin    Harcourt        Publishing          Company               PDF0867     PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 5 of 21 PageID #: 6237
                                                                                                                                  SCHOLASTIC-00001 399
iRead Software                       Manual                                                                                                                lead
                       Word          Solver

                       In   Word          Solver        students          look        at     words      and   identify       key aspects      of   them       such        as

                       inflectional              endings         prefixes         and         suffixes



                                                                                                                         After   students      see          list   of   words

                                                                                                                         while    Mrs    Wordy        introduces              the


                                                                                                                         activity       word       appears          onscreen

                                                                                                                         Mrs     Wordy asks students                    to    spot

                                                                                                                         split and      read words

                                                                                                                         multisyllablic        words          look       at     and

                                                                                                                         read words        words           with    affixes

                                                                                                                         that    dont add      syllables or look                      at

                                                                                                                         split and      read words           if the       affix


                                                                                                                         adds       syllable


                                                                                                                         Students       are   prompted             to   split    the

                       word       into     parts        by clicking        between                the   letters   at   the    proper break         point     After       looking

                       at   and     if
                                          necessary            splitting        the        word     into   smaller parts read each                 part     of the      word
                       then read the entire word


                       After reading              the     word         click     the

                       checkmark                 button          word          card


                       appears             Click     the      speaker          button

                       to   hear the word                 and         context

                       sentence              Click      the     Tip    button          the
                       second            button      on    the    toolbar             to


                       hear         pronunciation                tip



                       To move             on to the next              word       in


                       the   list        click    the     arrow button


                       When        students             have     decoded               all



                       the   words           on the       list   they move                   on   to the   next   activity




iRead Software   Manual                                                                    Updated 01 .01.16                                                  The Word              Play Strand   50
  Houghton   Mifflin    Harcourt           Publishing          Company                        PDF0867      PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 6 of 21 PageID #: 6238
                                                                                                                                                      SCHOLASTIC-00001 400
iRead Software                       Manual                                                                                                             Iead
                       Word Changer

                       In    Word     Changer             students         see

                       series    of   words      that        change          into


                       other    words        by substituting             word

                       parts                                                                                                mat
                       Students        see       word         and      are


                       prompted

                       themselves
                                        to




                                     onscreen
                                              read the word

                                              Three        images

                                                          Scroll    over an
                                                                                                                                                    H-
                       appear                                                                                                                       __________
                       image     to    hear the           associated

                       word     read aloud            Click      the                                                   jtiuiw1
                                                                         image

                       that    matches        the     word         Click      the


                       speaker        button    to        hear the instructions                 again     Click   the     checkmark            button      after


                       selecting       the    image


                       Correct        responses            receive       positive          feedback       Students        hear the word              used     in


                       sentence         Incorrect            responses              prompt     corrective     feedback           After correctly            matching

                       the    word     with    the     image students see                        new word         formed         by changing               word       part



                       Click    Mrs     Wordy          for    help


                       After correctly          responding             to     all   the    words students move              on     to    the    next    activity




                       Mix and Match


                                                                     ______________                               In   Mix and         Match         students        match

                                                                                                                  words     they hear to the word                     list
                                                                    tDcat
                                                                      __________
                                                                                                                  onscreen


                                                                                                                  Students        see        four    puzzle-piece

                                                                                                                  pairs    each         with        word      on    one

                                                                                                                  piece    and           speaker        button       on      the

                                                                                                                  other     Click       the    speaker        buttons            to

                                                                     can
                                                                     ______________                               hear      word         pronounced                Click

                                                                                                                  the    mix-up        button       with arrows                 to



                                                                                                                  separate        and        mix up the puzzle

                                                                                                                  pieces        Drag         each    key back         to     its




                       matching        puzzle piece                When         finished        click   the   checkmark          button         Click   Mrs        Wordy
                       for    help


                       Correct        matches         appear        in   green            Incorrect     matches        appear     in    gray        Students who

                       correctly       match        all   four   words         go     on to the next activity             Students           who     incorrectly

                       match     two     or   more words               click        the   mix-up button       again and          try    to    match     the    keys        to


                       the    locks




iRead Software   Manual                                                             Updated 01.01.16                                                     The Word               Play Strand   51

  Houghton   Mifflin    Harcourt       Publishing          Company                    PDF0867      PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 7 of 21 PageID #: 6239
                                                                                                                                                    SCHOLASTIC-00001                               401
iRead Software                     Manual                                                                                                                            Iead
                       Show What You Know

                       In   Show What You Know
                       students         hear       word         and      select           it




                       from an          onscreen        list    by clicking               it




                       Click      Mrs     Wordy        to      hear the

                       instructions        read aloud               Click        the


                       speaker          button    to    hear the word

                       read again          Click       the     Pause

                       button      to    pause     the      activity           the

                       button      toggles       between            pause

                       and     play Click         the       Play      button         to

                       resume       the    activity



                       Students          see   their     progress              in   the        Star    Bar       in   the   upper       right     corner of the screen

                       When        students complete                     all   the     levels          in   the   activity         they move           on    to   the    next     activity


                       in   the   Topic



                       Show What You Know                                        Fast


                                                                                                                              In   Show What You Know                           Fast

                                                                                                                              students            hear        word      and      select        it
                                                         _________
                                                                                                                              from the onscreen                    choices

                                                                                                                              Student           response          time     is


                                                                                                                              calculated           and      customized            for


                                                                                                                              each        student        based       on the

                                                                                                                              students            media       response           rate


                                                                                                                              Correct           choices       lead      students to

                                                                                                                              the    next       set    of   words Students

                                                                                                                              who choose               an    incorrect          word    see

                                                                                                                              the    correct          choice highlighted

                       then move          on     to the        next      set    of   words Students who                            do     not     respond         within    the


                       response          time move             on   to    the       next        set    of   words


                       Click      Mrs     Wordy        to      hear the instructions                        read aloud             Click     the      speaker        button       to    hear

                       the   word       read again             Click       the      Pause             button      to   pause        the     activity        the   button        toggles

                       between          pause      and         play Click            the       Play button             to   resume          the    activity       Students         may
                       view their remaining                    time using            the timer              in   the   upper        right    corner of the screen


                       As students develop                     greater         skill       with       decoding          the   words more words                       are   added          to

                       the   activity




iRead Software   Manual                                                              Updated 01.01.16                                                                   The Word          Play Strand   52
  Houghton   Mifflin    Harcourt         Publishing         Company                         PDF0867         PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 8 of 21 PageID #: 6240
                                                                                                                                                                  SCHOLASTIC-00001 402
                                              mual                                                                                                    Read

                       Feed the Beastie

                       In   Feed        the    Beastie          students

                       drag       letters     to       build   words        with

                       affixes         and    more than one

                       syllable



                       After hearing               the    word        read and

                       used       in        sentence            and    seeing

                       an    accompanying                  image drag
                       the   missing           letter     or    letters         from

                       the   lower rack                to the    space          or


                       spaces          in    the   word         When
                       finished          click     the    checkmark

                       button


                       Click      the    speaker           button      to       hear the word         read and        used   in   sentence     again       Click

                       Mrs        Wordy          for    help


                       When        students complete                      all    the   levels   in   the   activity    they move    on   to   the   next   activity


                       in   the    Topic




iRead Software   Manual                                                                Updated 01 .01.16                                            The Word       Play Strand   53
  Houghton   Mifflin    Harcourt            Publishing         Company                  PDF0867      PDF


 Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 9 of 21 PageID #: 6241
                                                                                                                                              SCHOLASTIC-00001 403
iRead Software                          Manual                                                                                                                      ead
                       Spelling                  Center

                       After their              work     in   the       Word      Center            Level          Grade              students        move         on to the

                       Spelling           Center Levels                         and          students       kindergarteners                  and     first    graders       do    not

                       work       in    the      Spelling          Center             Spelling       Center        activities         use   assessment               spelling

                       tutorials               and    repeated           practice        to    move     students          to spelling          mastery



                       Spelling                  Warm-Up

                       In   Spelling             Warm-Up                students

                       spell            list    of   words         they hear

                       read aloud


                       After hearing                  the    word

                       pronounced                     used        in     context


                       sentence                 and     read            second

                       time type                the    word        then     press

                       Enter


                       After      all    the         words        are   typed         the


                       activity         displays            correctly       spelled

                       words        and         the    correct          spelling        of    misspelled words which                        become           the   students        list



                       of   study words


                       Click      the          speaker        button       to    hear the word              repeated            and    used    in         context        sentence

                       second            time Click               Mrs     Wordy         for    help    with   the      activity



                       When         all        words        are    spelled the               blue   arrow     is   activated           Click    it   to   move      to    the    next


                       activity




iRead Software   Manual                                                                  Updated 01 .01.16                                                               The Word         Play Strand   54
  Houghton   Mifflin    Harcourt               Publishing         Company                     PDF0867       PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 10 of 21 PageID #: 6242
                                                                                                                                                               SCHOLASTIC-00001 404
                            ar                  uai                                                                                                                               fIead

                       Spelling           Work-Out

                                                                                                                                  In    Spelling         Work-Out                       students

                                                                                                                                  hear their study words                                words

                                                                                                                                 spelled          incorrectly                in   the     Spelling

                                                                                                                                 Warm-Up                 and         receive               Spelling

                                                                                                                                 Tip     for    each         word            Students            who

                                                                                                                                 spelled          all    the    words             in     the


                                                                                                                                 Spelling          Warm-Up                   correctly           do

                                                                                                                                  not    see the             Spelling             Work-Out


                                                                                                                                 After        seeing the              list    of        study

                                                                                                                                 words each                   word       appears

                                                                                                                                 onscreen               one     at           time After

                       hearing      the       word     read aloud and                      in         context        sentence             Mrs Wordy                   prompts students

                       to   type    the   word        and     press Enter


                       Correct entries               receive       positive               feedback        and        move          students             to   the      next         study word

                       Incorrect         entries      prompt           corrective               feedback            that     shows students                     the      correct           way        to


                       spell the        word        Type     in   the        word          again after the corrective                           feedback              and          press Enter

                       Click      the   speaker        button           to    hear the word                   and     its    context          sentence               again              Click    the


                       Spelling         Tip   button        the    speech                 balloon        to    hear the Spelling                     Tip       for    that        word


                       When        students correctly                   spell       all    the    words         on    the        list    they move              to the            next     activity




                       Spelling               Bee

                       In   the    Spelling      Bee         students

                       spell study words               among             other

                       words       in   multiple       practice          rounds

                       Students           who    spelled          all    the

                       words       in   the    Spelling        Warm-Up
                       correctly do           not    see the           Spelling                                                                 dIsconnect




                       Work-Out           or Spelling          Bee

                       After hearing           the    word
                                                                                                                                          Th                 1-
                       pronounced              and    used        in


                       context      sentence            type the word

                       and     press Enter Misspelled

                       words       prompt corrective                    feedback                and      second             opportunity                 to spell the              word


                       Click      Mrs     Wordy        for   help            Click        the    speaker            button        to    hear the word                  and          its   context

                       sentence               second        time        Click        the     Pause        button            to   pause         the       activity            the        button


                       toggles      between           pause         and        play Click               the    Play         button       to    resume           the      activity



                       Students          see their progress                    in    the     Star       Bar     in   the     upper         right        corner of the screen

                       Click      the   blue    arrow to move                   to the           next    level        When             students          complete                 all    the    levels

                       in   the   activity      they move               on     to    the        next    activity       in    the        Topic



iRead Software   Manual                                                                   Updated 01.01.16                                                                          The Word           Play Strand   55
  Houghton   Mifflin    Harcourt         Publishing         Company                        PDF0867        PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 11 of 21 PageID #: 6243
                                                                                                                                                                        SCHOLASTIC-00001 405
             iftwar                      tn                                                                                                                           Read

                       Reading                 Center


                       Reading             Center     activities     come            at     the    end     of the    Topic    Activities         in   the     Reading

                       Center allow              students to read connected                              text that    reinforces      and        expands         decoding

                       agility




                       Meaning                 Match

                                                                                                                       In    Meaning        Match           students         read

                                                                                                                       decodable           text of gradually


                                                                                                                       increasing          length      and      complexity


                                                                                                                       Students       see          text       passage
                                                                                                                       along with          two    images          After


                                                                                                                       reading       the    text      click    the     image

                                                                                                                       that   best    matches           the text        After


                                                                                                                       selecting      the    image            click    the

                                                                                                                       checkmark           button


                                                                                                                       Correct       responses              prompt new

                       text        and     images     to    appear        Incorrect           responses             prompt corrective             feedback            and

                       another            prompt      to select     the       image


                       Click        the    speaker         button   to    hear the text passage                       read again       Click          Mrs Wordy
                       for     help


                       When           students correctly            answer            all    the    text    and     image     prompts they move on                          to the

                       next         activity




                       Just Read

                       In    Just        Read     students         read

                       decodable             passage         that

                       combines             content from the

                       Meaning Match                  passages           to    form

                            full    text    The sentences            in       Just

                       Read          gradually        increase      in    length

                       and         complexity


                       Click        the    speaker         button   to    hear

                       the         passage       read aloud         Click

                       Mrs          Wordy       for   help




iRead Software   Manual                                                              Updated 01 .01.16                                                         The Word         Play Strand   56
  Houghton   Mifflin    Harcourt           Publishing       Company                       PDF0867        PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 12 of 21 PageID #: 6244
                                                                                                                                                       SCHOLASTIC-00001 406
iRead Software                          Manual                                                                                                                         1Ieod

                       The Success Strand

                       The Success                 Strand          allows       students       to      put the     skills      learned       in   the

                       earlier         Topics together                  and     read engaging              literary      and      informational

                       texts The              activities      in    the       Success        Strand        are    the    culmination           of

                       the       Series


                       Professor              Readwell            guides students              through           reading        eBooks and                  finishing             the    Series



                       eBook                 First     Read

                                                                                                                          When         students              enter          the    Success

                                                                                                                          Strand         Professor                 Readwell              greets

                                                                                                                          them        with        congratulatory

                                                                                                                          message and                   tells      them           that    they

                                                                                                                          will    now       read an           eBook

                                                                                                                          themselves                He then presents an

                                                                                                                          introduction            to the           book            This

                                                                                                                          introduction            is        read       in    Spanish        if




                                                                                                                          language           support              is    selected          for


                                                                                                                          the     student         in    SAM            Central See

                                                                                                                          Using        SAM        Central With                      iRead

                       for       more information                   Click       the    cover      to    open      the    eBook


                       Students              may read         the       eBook by themselves                       or    have     the    eBook read                     to   them The
                       text      is
                                       highlighted          as students               read to themselves                  or   as the text             is    read aloud


                       Click          the    Play button           to    hear the

                       eBook read aloud                      the        button


                       toggles          between            play     and       pause
                       To pause              the   story      click       the

                       Pause button                 To read             the   eBook

                       without          the    audio        click       the


                       speaker              button     The speaker

                       button          toggles       between             audio on

                       and       audio off Click              Professor

                       Readwell              for   help


                       Click          the    small single-arrow

                       button          to    slow down            the    audio        Click    the      small double-arrow                   button           to       speed        up the

                       audio           To hear an           individual           word       read aloud            pause        the    audio and              click          the    word


                       When            the    highlighting          reaches           the   end        of the    page       the      blue    arrow           is   activated              Click

                       it   to   move         to the       next     page        Students          may      also    move        back      and      forth           to   pages        already

                       read       at    any time           while        they are reading the eBook


                       At the end             of the       eBook          students          move        on to read the            eBook             second              time




iRead Software   Manual                                                                Updated 01 .01.16                                                                          The Success     Strand   57
  Houghton   Mifflin        Harcourt         Publishing       Company                    PDF0867         PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 13 of 21 PageID #: 6245
                                                                                                                                                                  SCHOLASTIC-00001 407
iRead Software                           Manual                                                                                                                                                             1iead
                       eBook Second                                                Read

                       When             students                           read the eBook                                                                                               My 1k.




                       second             time they                              still
                                                                                          may choose
                       to     read the                 book                 themselves                     along

                       with        the        highlighting                               or    have         it




                       read aloud                      to           them

                       If    recording                      is       selected                 for    the

                       student            in         the             iRead           Program

                       Settings                 in    SAM                   students                 will        see

                             microphone                              check           and

                       recording                  button                    at     the        start       of the

                       second             read                      For more

                       information                         on             student             Program Settings see Using                                          SAM          Central With                        iRead        at   the

                       iRead Product Support website                                                                 page          65           Student      recordings              begin             in


                       Series            13


                                                                                                                                                            To ensure               the         microphone                 is



                                          Five        cix                                                   Nutrr     ten
                                                                                                                                                            working             click          the     blue        arrow and
                                                                    tic
                                          pick        up

                                                                                                                                   .40                      speak         into      the         microphone                 when
                                                                                                                               Uggng       51


                                                                                                                                                            this    screen appears                            When
                                                                                                                                                            finished            click          the     blue        arrow again

                                                                                                                                                            If    the   microphone                     is    working             the

                                                                                                                                                            audio waves to the                              left    and     right


                                          Seven             eight                                                                                           will    animate               If     the    program             fails       to
                                          iay     them              rthght
                                                                                                                                                            detect        any        audio response                        three


                                                                                                                                                            times         it   directs              students          to   get
                                                                                                            iiI
                            N.C
                                                                                                                                                            help        from their teacher


                       To begin recording                                           click       the        microphone                    button


                       In     the       eBook Second Read                                                 students             will      also        see    vocabulary               words             highlighted               as

                       they move through                                          the         eBook              Click       the    vocabulary                   word     to    hear           it    read aloud and                    to


                       hear             definition                          This              definition             is     read      in        Spanish      if   language              support              is    selected            for


                       the        student                  in       the      iRead Program Seftings                                             in   SAM    Central


                                                                                                    For more information                              on iRead Program Settings see

                                                                                                    Using            SAM        Central With                     iRead         at   the        iRead Product

                                                                                                    Support website                         page       65

                                                                                                    At the end               of the             eBook Second Read                              students may                     rate

                                                                                                    the    eBook by                clicking           one        of the    three          choices under                     the

                                                                                                    book            cover



                                  How   did                                book                     Click        the        blue   arrow to move                    to the          next            activity
                                                you    like         this




iRead Software   Manual                                                                                             Updated 01 .01.16                                                                                The Success             Strand   58
  Houghton   Mifflin        Harcourt             Publishing                        Company                             PDF0867           PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 14 of 21 PageID #: 6246
                                                                                                                                                                                                        SCHOLASTIC-00001 408
iRead Software                     Manual                                                                                                                                         Iead
                       Meaning                 Machine


                                                                                                                                   Meaning Machine                          gives        students

                                                                                                                                  the        opportunity              to   create         an

                                                                                                                                   additional              word       card        from the

                                                                                                                                  vocabulary                words          found         in    their

                                                                                                                                   eBook by choosing                         the        correct

                                                                                                                                  definition              of the      word


                                                                                                                                  To choose                 the    correct          definition            of

                                                                                                                                  the        onscreen             word          click    the

                                                                                                                                   number             buttons         to    hear different

                                                                                                                                   choices             To       select            definition

                       click    the    checkmark                  button


                       Correct choices                   prompt the word                           card    for     the   word      to    appear            and     generate              another

                       word      Incorrect               choices        prompt                   corrective        feedback             Students            have         another

                       opportunity             to    select       the       correct              definition         After   one         or    two     incorrect            choices

                       depending               on the          level         an        animated             arm shows             the        related       eBook cover                  onscreen

                       Students         may          click      the     eBook               to    view     the     pages     where            the     word        appears From                      the

                       eBook pages                   click      the     Go Back                   button      to   return    to    Meaning Machine                           If   students

                       choose         the      incorrect          choice after viewing the                               book       Professor               Readwell              reveals           the

                       correct     answer                Students            may            click       Professor        Readwell              for    help


                       When       students correctly                        identify              all   definitions         they move                on    to   the      last     activity      of

                       the     Series



                       Spin the Wheel

                       In    Spin the Wheel                    students               read

                            segment           of         sentence            related

                       to their    eBook and                   have         to


                       choose         the      correct         option            to


                       complete          the        sentence


                       Click     the    wheel            to   see           choice

                       for     completing            the      sentence                 To

                       select     the     choice              click    the

                       checkmark              button           Click        the

                       wheel      again            for   another choice


                       Click     Professor               Readwell                for    help

                       Click     the    speaker               button        to        hear the sentence                  read aloud                  To    reread          the     word        in   the


                       eBook          click        the    book        button           to        see the      eBook pages                where            the    word       appears From
                       the     eBook pages                    click    the        Go Back                button     to   return         to    Spin        the    Wheel


                       When       students               finish       the    activity              they have         completed                the    Success               Strand and

                       completed              the    Series



iRead Software   Manual                                                                          Updated 01 .01.16                                                                      The Success            Strand   59
  Houghton   Mifflin    Harcourt        Publishing              Company                            PDF0867         PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 15 of 21 PageID #: 6247
                                                                                                                                                                           SCHOLASTIC-00001 409
iRead Software                     Manual                                                                                    ead
                       Finishing                    Topic           and Series

                       When     students        finish    Topic      they see     what       new   letters   sounds   and   words   they

                       have   added        to   their collections




                       These cards          are   then collected      and   put   in   the   backpack        When   students next   log    in

                       they   will   see   their    new cards and       totals    on   their   My Backpack Screen




iRead Software   Manual                                               Updated 01 .01.16                                 Finishing    Topic      and   Series   60
  Houghton   Mifflin    Harcourt     Publishing      Company            PDF0867        PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 16 of 21 PageID #: 6248
                                                                                                                            SCHOLASTIC-00001 410
iRead Software                     Manual                                                                                                      lead




                       When      students successfully                    finish      Series they see            their   eBook as          well    as their new

                       cards


                       When      students successfully                    finish      Series     they have         achieved              milestone         It




                       should give        students             sense       of   how much        their   skills    have     improved          since       the     start


                       of the    Series    and     also    leave          them     feeling    prepared      to    begin the         next    Series        When
                       Series    is   finished     students           return       to their   backpacks          and     see   their status         updated             to

                       reflect   their    achievement


                       When      students        next    log    in   to   iRead they          automatically         move       on   to   the      next   Series




iRead Software   Manual                                                         Updated 01 .01.16                                          Finishing            Topic    and   Series   61

  Houghton   Mifflin    Harcourt      Publishing        Company                    PDF0867    PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 17 of 21 PageID #: 6249
                                                                                                                                            SCHOLASTIC-0000141
iRead Software                      Manual                                                                                                                                                                                             Iead
                       Home and                      Library                                     Access

                       Students        may access                         iRead                 from home                               or      library             or    any           computer                       with           an         Internet

                       connection


                       Districts      and     schools set                          policy                  for      accessing                             iRead          outside                    of the             classroom                         To

                       allow       students       and      families                        to        access                   iRead                      they       need         to be              provided                        with


                             District       or   school ZIP code


                             Students            iRead usernames and                                                        passwords                           page

                       To access        iRead           outside                     of the                 classroom


                               Open     the       computers browser program                                                                              and        enter       the          student                   access                    URL
                               http//scholastic.com/studentaccess                                                                              to        go    to    the        Student Access                                      Screen


                                                                                                                                                                                                     Aq
                          Student                               Web Access                                                                                                                                             Harcourt




                                                        Enter      the     zip     code    of   your       school     and     click     OK
                                                        Then      select         your     school         district   from    the       drop-down
                                                        ren         and     c1ck        GO


                                                               School                     Code                                                                           Dont           yOur    dtrlCt
                                                                            Zip
                                                               _____________                                                                                             Make    sure          entered     the    Correct           code   for
                                                                                                                                                                                        you                                   ZIP                your
                                                                00000                                                                               OK
                                                                                                                                                                                  or    ek   your    teacher     for   help


                                                               Select            Your      District


                                                                 Choose      One




                                                               Cy.1gMtby                        Mffifl     kn.t                       COflWy             ntnd




                               Enter the          district              or         school ZIP code                                             in    the       School             Zip          Code              field              and          click    OK

                               Select       the    district                name                 from the                          pull-down                     menu and                       click             OK           This          opens             the

                               Student Access                           Screen                  page

                       Bookmark         the       Student Access                                         Screen                   URL                for      future            use           From               the        Student Access

                       Screen        follow       the    iRead                     login instructions                                           page




iRead Software   Manual                                                                                    Updated 01 .01.16                                                                                                        Home            and       Library   Access   62
  Houghton   Mifflin    Harcourt       Publishing              Company                                          PDF0867                    PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 18 of 21 PageID #: 6250
                                                                                                                                                                                                                              SCHOLASTIC-00001 412
iRead Software                         Manual                                                                                                                                  ead
                       iRead Mobile Access

                       The iRead iPad app                              is   available          to     all     students            with      an    active      iRead     log in       Teachers

                       and     students              may access                   the    iRead student software by downloading                                                and

                       configuring            the           iRead app



                       Downloading                               the iRead                 App

                       To download                   and          access          the    iRead app devices must                                   meet

                       the   following               requirements
                                                                                                                                                                               Read
                            iPad        or       later

                                                                                                                                                                                      MMM4

                            OS         or    later




                       When        these requirements                              are    met download                          the    iRead        app

                       from the iTunes App                             Store



                       Configuring iRead

                       Prior      to   the    first          launch of the               app        tap        the     Settings             icon    on the iPad

                       Home Screen                         Tap        the    iRead       link       from the Settings                       menu




                                                            Selvngs




                                             wirpape


                                                                                         SAM    URL         hllps/Th300000001



                                             Pod


                                             FASIt         MtI




                                             MIh     180




                       In   the    SAM URL                       field      enter    the      host          ID The              host   ID    is   the     number       that    starts with        hi

                       followed         by eight                 digits      in   the    SAM          Server            URL

                            SAM        Server              URL httpIIhi00000000                                                   name

                            Host       ID hi00000000


                       SAM        Server           URL            information            is   also          available            from the          district     SAM     administrator



                       Press the            Home                 button      to   return       to     the        iPad       Home Screen                   Tap    the   app      to   open    it




                       and     move         to     the           iRead       login      screen          page




iRead Software   Manual                                                                       Updated 01 .01.16                                                                      iRead   Mobile    Access   63
  Houghton   Mifflin    Harcourt         Publishing                   Company                   PDF0867               PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 19 of 21 PageID #: 6251
                                                                                                                                                                         SCHOLASTIC-00001 413
iRead Software                     Manual                                                                                                  11ead

                       Mobile Device                   Functionality


                       iRead     functions       identically         on      workstation         or   mobile device         with    the    exception      that

                       users tap buttons              and    links    on the     user interface           rather     than use           mouse      or pointer

                       as they     do    on workstations



                       Guided           Access

                       Guided      Access        is   an     OS    function      that   allows        users to modify their device settings

                       Teachers         and   administrators               may use      Guided        Access       to control   which      iPad functions

                       and     buttons    are    enabled          or disabled       for   student       use   This     may be       useful    for   teachers

                       with    young     students           who    may     accidentally     tap the       iPad      Home     button       during

                       interactions       with    the       Screener       or   Software     For more information                  on   accessing       and

                       using    Guided        Access         see     the    iPad User Guide              available     at   www.apple.com




iRead Software   Manual                                                      Updated 01 .01.16                                                  iRead    Mobile   Access   64
  Houghton   Mifflin    Harcourt       Publishing       Company                 PDF0867    PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 20 of 21 PageID #: 6252
                                                                                                                                          SCHOLASTIC-00001 414
                                                                                                                                                                IRead

                       Technical Support

                       For questions                             or other     support     needs      visit   the   iRead Product Support website                        at


                       www.hmhco.com/iread/productsupport




                         ReCJ                                                                                                                NEED   HELP




                                                                      PDDU iNLfH
                          FREE   MONTHLY

                          TECHNICAL         WEBINARS
                          NEWtcrc
                          act ye PenmH




                          Febr         18        iO0   pr   FT




                          an1rsswnr1SAM
                                            he    eqsvmn
                          wI     HAM   Connect                         ..ac


                       At the site users                            will    find   program     documentation           manuals and           guides         as well          as

                       Frequently                      Asked Questions and                    live   chat    support


                       For specific                     questions             regarding      iRead Student Achievement                Manager              or    SAM
                       Cental           contact                   Technical        Support to speak to              representative      at   1-800-283-5974


                       For specific                     questions            about    using     SAM     with   your programs         click    Help         in   the    Quick

                       Links       along the top of any screen                                in   SAM




iRead Software   Manual                                                                   Updated 01.01.16                                                            Technical   Support   65
  Houghton   Mifflin    Harcourt                 Publishing            Company                PDF0867        PDF


Case 3:18-cv-00046 Document 292-9 Filed 01/22/21 Page 21 of 21 PageID #: 6253
                                                                                                                                                    SCHOLASTIC-00001 415
